UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 13, 2007 GENELABS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) California 0-19222 94-3010150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Penobscot Drive, Redwood City, California 94063 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (650) 369-9500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 13, 2007, Genelabs Technologies, Inc. announced its financial results for the third quarter and first nine months of fiscal year 2007.A copy of the related press release is furnished as Exhibit 99.1 hereto. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 Press Release, dated November 13, 2007, entitled “Genelabs Technologies, Inc. Reports Financial Results for the Third Quarter and First Nine Months of 2007.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENELABS TECHNOLOGIES, INC. By: /s/ James A.D. Smith Name: James A.D. Smith Title: President and Chief Executive Officer Date:November 13, 2007 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated November 13, 2007, entitled “Genelabs Technologies, Inc. Reports Financial Results for the Third Quarter and First Nine Months of 2007.”
